                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  CHERIE LEWIS,                                      Case No. 18-cv-07199-VC
                 Plaintiff,
                                                     ORDER OF DISMISSAL
          v.
                                                     Re: Dkt. No. 55
  KATHERINE PRESTON, et al.,
                 Defendants.



       The Court has found the settlement agreement requiring the dismissal of all claims

related to this dispute enforceable. See Dkt. No. 55. Accordingly, this action is dismissed with

prejudice. If Ms. Lewis has not yet cashed her check, the defendant is ordered to cancel it and

deliver another one to her within 7 days of this order.

       IT IS SO ORDERED.


Dated: January 8, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
